


110 HR 275 RH: Global Online Freedom Act of

U.S. House of Representatives
2008-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		 Union Calendar No. 320
		110th CONGRESS
		2d Session
		H. R. 275
		[Report No. 110–481, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 5, 2007
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Wolf) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			December 10, 2007
			Reported from the Committee on
			 Foreign Affairs with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 10, 2007
			Referral to Committee
			 on Energy and Commerce extended for a period ending not later
			 than January 16, 2008
		
		
			January 15, 2008
			Referral to Committee
			 on Energy and Commerce extended for a period ending not later
			 than February 1, 2008
		
		
			January 16, 2008
			Referred to the Committee on the Judiciary for a period
			 ending not later than February 1, 2008 for consideration of such provisions of
			 the bill and amendment as fall within the jurisdiction of that committee
			 pursuant to clause 1(k), rule X
		
		
			February 1, 2008
			Referral to the Committee on the Judiciary extended for a
			 period ending not later than February 8, 2008
		
		
			February 1, 2008
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than February 22, 2008
		
		
			February 8, 2008
			Referral to the Committee on the Judiciary extended for a
			 period ending not later than February 22, 2008
		
		
			February 22, 2008
			Additional sponsors: Mr.
			 McCotter, Mr. Rohrabacher,
			 Mr. Ryan of Ohio,
			 Mr. Lantos,
			 Mr. Wu, Mr. Burton of Indiana, and
			 Mr. Sherman
		
		
			February 22, 2008
			 Committees on Energy
			 and Commerce and the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on January 5, 2007
		
		A BILL
		To promote freedom of expression on the
		  Internet, to protect United States businesses from coercion to participate in
		  repression by authoritarian foreign governments, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Global Online Freedom Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					Title I—Promotion of global internet
				freedom
					Sec. 101. Statement of policy.
					Sec. 102. Sense of
				Congress.
					Sec. 103. Annual country reports on human
				rights practices.
					Sec. 104. Office of Global Internet
				Freedom.
					Sec. 105. Annual designation of
				Internet-restricting countries; report.
					Title II—Minimum corporate standards for online
				freedom
					Sec. 201. Protection of personally identifiable
				information.
					Sec. 202. Integrity of personally identifiable
				information.
					Sec. 203. Transparency regarding search engine
				filtering.
					Sec. 204. Transparency regarding Internet
				censorship.
					Sec. 205. Protection of United States-supported
				online content.
					Sec. 206. Penalties.
					Sec. 207. Presidential
				waiver.
					Title III—Export controls for
				Internet-restricting countries
					Sec. 301. Feasibility study on establishment of
				export controls.
					Sec. 302. Report.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Freedom of speech and
			 freedom of the press are fundamental human rights, and free flow of information
			 on the Internet is protected in Article 19 of the Universal Declaration of
			 Human Rights, which guarantees freedom to receive and impart information
			 and ideas through any media regardless of frontiers.
			(2)The Internet has been a
			 success because it quickly provides information to its more than one billion
			 users globally.
			(3)The growth of the
			 Internet and other information technologies can be a force for democratic
			 change if the information is not subject to political censorship.
			(4)The Internet has played a
			 role in bringing international attention to issues the discussion of which are
			 forbidden by authoritarian foreign governments, such as attempts by the
			 Government of the People’s Republic of China to suppress news of the severe
			 acute respiratory syndrome (SARS) outbreak in 2004.
			(5)Authoritarian foreign
			 governments such as the Governments of Belarus, Cuba, Ethiopia, Iran, Laos,
			 North Korea, the People’s Republic of China, Tunisia, and Vietnam, among
			 others, block, restrict, and monitor the information their citizens try to
			 obtain.
			(6)Web sites that provide
			 uncensored news and information, such as the Web sites of the Voice of America
			 and Radio Free Asia, are routinely blocked in such countries.
			(7)In June 2003, the
			 Government of the Socialist Republic of Vietnam arrested, convicted of
			 spying, and sentenced to 13 years imprisonment and 3 years house
			 arrest (later reduced on appeal to 5 years imprisonment and 3 years house
			 arrest) Dr. Pham Hong Son after he translated an Internet article titled
			 What is Democracy from the Web site of the United States Embassy
			 in Vietnam.
			(8)According to the
			 Department of State’s Country Reports on Human Rights Practices, the Government
			 of Vietnam in 2004 tightened control of the Internet, requiring Internet
			 agents, such as cyber cafes, to register the personal
			 information of their customers and store records of Internet sites visited by
			 customers. The Vietnamese Government also monitored electronic mail, searched
			 for sensitive key words, and regulated Internet content.
			(9)The Government of the
			 People’s Republic of China has employed censorship of the Internet in violation
			 of Article 35 of the Chinese Constitution, which guarantees freedom of speech
			 and freedom of the press.
			(10)This censorship by the
			 Chinese Government allows that Government to promote a xenophobic—and at times
			 particularly anti-American—Chinese nationalism, the long-term effect of which
			 will be deleterious to United States efforts to improve the relationship
			 between the United States and China.
			(11)Technology companies in
			 the United States that operate in countries controlled by authoritarian foreign
			 governments have a moral responsibility to comply with the principles of the
			 Universal Declaration of Human Rights.
			(12)Technology companies in
			 the United States have succumbed to pressure by authoritarian foreign
			 governments to provide such governments with information about Internet users
			 that has led to the arrest and imprisonment of cyber dissidents,
			 in violation of the corporate responsibility of such companies to protect and
			 uphold human rights.
			(13)Technology companies in
			 the United States have provided technology and training to authoritarian
			 foreign governments which have been used by such governments in filtering and
			 blocking information that promotes democracy and freedom.
			(14)Technology companies in
			 the United States should develop standards by which they can conduct business
			 with authoritarian foreign governments while protecting human rights to freedom
			 of speech and freedom of expression.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesExcept as otherwise provided in this
			 Act, the term appropriate congressional committees means—
				(A)the Committee on Foreign
			 Affairs of the House of Representatives; and
				(B)the Committee on Foreign
			 Relations of the Senate.
				(2)Foreign
			 official
				(A)In
			 generalThe term foreign official means—
					(i)any officer or employee
			 of a foreign government or any department, agency, state-owned enterprise, or
			 instrumentality thereof; or
					(ii)any person acting in an
			 official capacity for or on behalf of any such government or department,
			 agency, state-owned enterprise, or instrumentality.
					(B)State-owned
			 enterpriseFor purposes of subparagraph (A), the term
			 state-owned enterprise means a commercial entity in which a
			 foreign government owns, directly or indirectly, more than 50 percent of the
			 outstanding capital stock or other beneficial interest in such commercial
			 entity.
				(3)InternetThe
			 term Internet means the combination of computer facilities,
			 telecommunications facilities, electromagnetic transmission media, and related
			 equipment and software, comprising the interconnected worldwide network of
			 computer networks that employ the Transmission Control Protocol/Internet
			 Protocol or any successor protocol to transmit information.
			(4)Internet content
			 hosting serviceThe terms Internet content hosting
			 service and content hosting service mean a service
			 that—
				(A)stores, through
			 electromagnetic or other means, electronic data, including the content of Web
			 pages, electronic mail, documents, images, audio and video files, online
			 discussion boards, and Web logs; and
				(B)makes such data available
			 via the Internet.
				(5)Internet
			 jammingThe term Internet jamming means jamming,
			 censoring, blocking, monitoring, or restricting access to the Internet, or to
			 content made available via the Internet, by using technologies such as
			 firewalls, filters, and black boxes.
			(6)Internet-restricting
			 countryThe term Internet-restricting country
			 means a country designated by the President pursuant to section 105(a) of this
			 Act.
			(7)Internet search
			 engineThe term Internet search engine or
			 search engine means a service made available via the Internet
			 that, on the basis of query consisting of terms, concepts, questions, or other
			 data input by a user, searches information available on the Internet and
			 returns to the user a means, such as a hyperlinked list of Uniform Resource
			 Identifiers, of locating, viewing, or downloading information or data available
			 on the Internet relating to that query.
			(8)Legitimate foreign law
			 enforcement purposes
				(A)In
			 generalThe term legitimate foreign law enforcement
			 purposes means for purposes of enforcement, investigation, or
			 prosecution by a foreign official based on a publicly promulgated law of
			 reasonable specificity that proximately relates to the protection or promotion
			 of the health, safety, or morals of the citizens of that jurisdiction.
				(B)Rule of
			 constructionFor purposes of this Act, the control, suppression,
			 or punishment of peaceful expression of political or religious opinion, which
			 is protected by Article 19 of the International Covenant on Civil and Political
			 Rights, does not constitute a legitimate foreign law enforcement
			 purpose.
				(9)Personally identifiable
			 informationThe term personally identifiable
			 information—
				(A)includes any information
			 described in section
			 2703(c)(2) of title 18, United States Code; and
				(B)does not include—
					(i)any traffic data (as such
			 term is defined in section 201(b) of this Act); or
					(ii)any record of aggregate
			 data that does not identify particular persons.
					(10)Substantial
			 restrictions on internet freedomThe term substantial
			 restrictions on Internet freedom means actions that restrict or punish
			 the free availability of information via the Internet for reasons other than
			 legitimate foreign law enforcement purposes, including—
				(A)deliberately blocking,
			 filtering, or censoring information available via the Internet based on its
			 peaceful political or religious content; or
				(B)persecuting, prosecuting,
			 or otherwise punishing an individual or group for posting or transmitting
			 peaceful political or religious opinions via the Internet, including by
			 electronic mail.
				(11)United states
			 businessThe term United States business
			 means—
				(A)any corporation,
			 partnership, association, joint-stock company, business trust, unincorporated
			 organization, or sole proprietorship that—
					(i)has its principal place
			 of business in the United States; or
					(ii)is organized under the
			 laws of a State of the United States or a territory, possession, or
			 commonwealth of the United States;
					(B)any issuer of a security
			 registered pursuant to section 12 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78l); and
				(C)any foreign subsidiary of
			 an entity described in subparagraph (A) or (B) to the extent such
			 entity—
					(i)controls the voting
			 shares or other equities of the foreign subsidiary; or
					(ii)authorizes, directs,
			 controls, or participates in acts carried out by the foreign subsidiary that
			 are prohibited by this Act.
					(12)United
			 States-supported contentThe term United States-supported
			 content means content that is created or developed, in whole or in
			 part, by a United States-supported information entity.
			(13)United
			 States-supported information entityThe term United
			 States-supported information entity means—
				(A)any authority of the
			 Government of the United States; and
				(B)any entity that—
					(i)receives grants from the
			 Broadcasting Board of Governors to carry out international broadcasting
			 activities in accordance with the United States International Broadcasting Act
			 of 1994 (title III of
			 Public Law
			 103–236;
			 22 U.S.C. 6201 et
			 seq.);
					(ii)exists within the Broadcasting Board of
			 Governors and carries out nonmilitary international broadcasting activities
			 supported by the Government of the United States in accordance with such Act;
			 or
					(iii)receives grants or
			 other similar funding from the Government of the United States to carry out any
			 information dissemination activities.
					(14)United
			 States-supported web siteThe term United States-supported
			 Web site means a location on the World Wide Web that is owned or
			 managed by, or is registered to, a United States-supported information
			 entity.
			4.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this Act, and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
		IPromotion of global
			 internet freedom
			101.Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to promote as a
			 fundamental component of United States foreign policy the right of every
			 individual to freedom of opinion and expression, including the right to hold
			 opinions without interference and to seek, receive, and impart information and
			 ideas through any media and regardless of frontiers;
				(2)to use all appropriate
			 instruments of United States influence, including diplomacy, trade policy, and
			 export controls, to support, promote, and strengthen principles, practices, and
			 values that promote the free flow of information, including through the
			 Internet and other electronic media; and
				(3)to deter any United
			 States business from cooperating with officials of Internet-restricting
			 countries in effecting the political censorship of online content.
				102.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the President should
			 through bilateral, and where appropriate, multilateral activities, seek to
			 obtain the agreement of other countries to promote the goals and objectives of
			 this Act and to protect Internet freedom; and
				(2)to the extent that a United States business
			 empowers or assists an authoritarian foreign government in its efforts to
			 restrict online access to the Web sites of Radio Free Asia, the Voice of
			 America, or other United States-supported Web sites and online access to United
			 States Government reports such as the Annual Country Reports on Human Rights
			 Practices, the Annual Reports on International Religious Freedom, and the
			 Annual Trafficking in Human Persons Reports, or to identify individual Internet
			 users, that business is working contrary to the foreign policy interests of the
			 United States, and is undercutting United States taxpayer-funded efforts to
			 promote freedom of information for all people, including those in undemocratic
			 and repressive societies.
				103.Annual country reports
			 on human rights practices
				(a)Report Relating to
			 Economic AssistanceSection 116 of the Foreign Assistance Act of
			 1961 (22 U.S.C.
			 2151n) is amended by adding at the end the following new
			 subsection:
					
						(g)(1)The report required by
				subsection (d) shall include an assessment of the freedom of electronic
				information in each foreign country. Such assessment shall include the
				following:
								(A)An assessment of the
				general extent to which Internet access is available to and used by citizens in
				that country.
								(B)An assessment of the
				extent to which government authorities in that country attempt to filter,
				censor, or otherwise block Internet content, as well as a description of the
				means by which they attempt to block such content.
								(C)A description of known
				instances in which government authorities in that country have persecuted,
				prosecuted, or otherwise punished a person or group for the peaceful expression
				of political, religious, or dissenting views via the Internet, including
				electronic mail.
								(D)A description of known
				instances in which government authorities in that country have sought to
				collect, request, obtain or disclose the personally identifiable information of
				a person in connection with that person’s communication of ideas, facts or
				views where such communication would be protected by the International Covenant
				on Civil and Political Rights.
								(2)In compiling data and
				making assessments for the purposes of paragraph (1), United States diplomatic
				mission personnel shall consult with human rights organizations, technology and
				internet companies and other appropriate nongovernmental
				organizations.
							.
				(b)Report Relating to
			 Security AssistanceSection 502B of the Foreign Assistance Act of
			 1961 (22 U.S.C.
			 2304) is amended by adding at the end the following new
			 subsection:
					
						(i)(1)The report required by
				subsection (b) shall include an assessment of the freedom of electronic
				information in each foreign country. Such assessment shall include the
				following:
								(A)An assessment of the
				general extent to which Internet access is available to and used by citizens in
				that country.
								(B)An assessment of the
				extent to which government authorities in that country attempt to filter,
				censor, or otherwise block Internet content, as well as a description of the
				means by which they attempt to block such content.
								(C)A description of known
				instances in which government authorities in that country have persecuted,
				prosecuted, or otherwise punished a person or group for the peaceful expression
				of political, religious, or dissenting views via the Internet, including
				electronic mail.
								(D)A description of known
				instances in which government authorities in that country have sought to
				collect, request, obtain or disclose the personally identifiable information of
				a person in connection with that person’s communication of ideas, facts or
				views where such communication would be protected by the International Covenant
				on Civil and Political Rights.
								(2)In compiling data and
				making assessments for the purposes of paragraph (1), United States diplomatic
				mission personnel shall consult with human rights organizations, technology and
				internet companies, and other appropriate nongovernmental
				organizations.
							.
				104.Office of Global
			 Internet Freedom
				(a)EstablishmentThere
			 is established in the Department of State the Office of Global Internet Freedom
			 (in this section referred to as the Office).
				(b)DutiesIn
			 addition to such other responsibilities as the President may assign, the Office
			 shall—
					(1)serve as the focal point
			 for interagency efforts to protect and promote freedom of electronic
			 information abroad;
					(2)develop and ensure the
			 implementation of a global strategy and programs to combat state-sponsored and
			 state-directed Internet jamming by authoritarian foreign governments, and the
			 intimidation and persecution by such governments of their citizens who use the
			 Internet;
					(3)provide assistance to the
			 President in connection with the annual designation of Internet-restricting
			 countries required by section 105(a) of this Act;
					(4)beginning not later than
			 180 days after the date of the enactment of this Act—
						(A)identify key words,
			 terms, and phrases relating to human rights, democracy, religious free
			 exercise, and peaceful political dissent, both in general and as specifically
			 related to the particular context and circumstances of each
			 Internet-restricting country; and
						(B)maintain, update, and
			 make publicly available on a regular basis the key words, terms, and phrases
			 identified pursuant to subparagraph (A);
						(5)establish mechanisms to
			 collect the information required to be reported by sections 116(g) and 502B(i)
			 of the Foreign Assistance Act of 1961 (as added by section 103 of this Act) and
			 sections 203 and 204 of this Act;
					(6)establish a regularized
			 consultative process with appropriate technology companies involved in
			 providing, maintaining, or servicing the Internet, human rights organizations,
			 academic experts, and others to develop a voluntary code of minimum corporate
			 standards related to Internet freedom, and to consult with such companies,
			 organizations, experts, and others regarding new technologies and the
			 implementation of appropriate policies relating to such technologies;
			 and
					(7)advise the appropriate
			 congressional committees of legislative action that may be necessary to keep
			 the provisions of this Act and the amendments made by this Act relevant to
			 changing technologies.
					(c)Cooperation of other
			 federal departments and agenciesEach department and agency of
			 the Government of the United States, including the Department of Commerce, the
			 Office of the United States Trade Representative, the Department of Justice,
			 the International Broadcasting Bureau, and the Office of the Director of
			 National Intelligence, shall—
					(1)cooperate fully with, and
			 assist in the implementation of, the duties of the Office described in
			 subsection (b), including the strategy developed by the Office pursuant to
			 paragraph (2) of subsection (b); and
					(2)make such resources and
			 information available to the Office on a nonreimbursable basis as is necessary
			 to achieve the purposes of this Act and the amendments made by this Act.
					(d)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
					(1)the Committee on Foreign
			 Affairs and the Committee on Energy and Commerce of the House of
			 Representatives; and
					(2)the Committee on Foreign
			 Relations and the Committee on Commerce, Science, and Transportation of the
			 Senate.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Office to carry out this section $50,000,000 for each of the fiscal years 2008
			 and 2009.
				105.Annual designation of
			 Internet-restricting countries; report
				(a)Designation
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall designate
			 Internet-restricting countries for purposes of this Act.
					(2)StandardA
			 foreign country shall be designated as an Internet-restricting country if the
			 President determines that the government of the country is directly or
			 indirectly responsible for a systematic pattern of substantial restrictions on
			 Internet freedom during the preceding 1-year period.
					(b)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall transmit to the
			 appropriate congressional committees a report that contains the
			 following:
						(A)The name of each foreign
			 country that at the time of the transmission of the report is designated as an
			 Internet-restricting country pursuant to subsection (a).
						(B)An identification of each
			 government agency and quasi-government organization responsible for the
			 substantial restrictions on Internet freedom in each foreign country designated
			 as an Internet-restricting country pursuant to subsection (a).
						(C)A description of efforts
			 by the United States to counter the substantial restrictions on Internet
			 freedom referred to in subparagraph (B).
						(2)FormThe
			 information required by paragraph (1)(C) of the report may be provided in a
			 classified form if necessary.
					(3)Internet
			 availabilityAll unclassified portions of the report shall be
			 made publicly available on the Internet Web site of the Department of
			 State.
					IIMinimum corporate
			 standards for online freedom
			201.Protection of
			 personally identifiable information
				(a)Prohibition of locating
			 personally identifiable information in Internet-restricting
			 countriesA United States business may not locate, within a
			 designated Internet-restricting country, any electronic communication that
			 contains any personally identifiable information.
				(b)DefinitionsIn
			 this section:
					(1)Title 18
			 definitionsThe terms
			 electronic communication, electronic communications
			 system, electronic storage, and contents
			 have the meanings given such terms in
			 section
			 2510 of title 18, United States Code.
					(2)LocateThe
			 term locate includes, with respect to an electronic
			 communication—
						(A)computer storage or processing by
			 facilities of a remote computing service, as such term is defined in section
			 2711 of title 18, United States Code;
						(B)electronic storage by any
			 electronic or computer server or facility of an electronic communications
			 system; and
						(C)any other storage by any
			 electronic or computer server or facility.
						(3)Traffic
			 dataThe term traffic data means, with respect to
			 an electronic communication, any information contained in or relating to such
			 communication that is processed for the purpose of the conveyance of the
			 communication by an electronic communications system or for the billing
			 thereof, including any Internet Protocol address or other means of identifying
			 a location within an electronic communications system, but that does not by
			 itself identify a particular person. Such term does not include the contents of
			 any electronic communication.
					202.Integrity of
			 personally identifiable information
				(a)User
			 protectionIf a United States
			 business collects or obtains personally identifiable information through the
			 provision of products or services on the Internet, such business may not
			 provide such information to any foreign official of an Internet-restricting
			 country, except for legitimate foreign law enforcement purposes as determined
			 by the Department of Justice.
				(b)Use of established
			 legal channelsAny information that may be provided under
			 subsection (a) for legitimate foreign law enforcement purposes may only be
			 provided through established legal channels as determined by the Department of
			 Justice.
				(c)Private right of
			 actionAny person aggrieved by a violation of this section may
			 bring an action for damages, including punitive damages, or other appropriate
			 relief in the appropriate district court of the United States, without regard
			 to the amount in controversy, and without regard to the citizenship of the
			 parties.
				203.Transparency regarding
			 search engine filteringAny
			 United States business that creates, provides, or hosts an Internet search
			 engine shall provide the Office of Global Internet Freedom, in a format and
			 with a frequency to be specified by the Office, with all terms and parameters
			 used to filter, limit, or otherwise affect the results provided by the search
			 engine that are implemented—
				(1)at the request of, or by
			 reason of any other direct or indirect communication by, any foreign official
			 of an Internet-restricting country; or
				(2)to comply with a policy
			 or practice of restrictions on Internet freedom in an Internet-restricting
			 country.
				204.Transparency regarding
			 Internet censorship
				(a)Provision of
			 URLsAny United States
			 business that maintains an Internet content hosting service shall provide the
			 Office of Global Internet Freedom, in a format and with a frequency to be
			 specified by the Office, with the Uniform Resource Locators (URLs) of all data
			 and content that such business has, under the circumstances set forth in
			 subsection (b)—
					(1)removed from the content hosting service of
			 such business;
					(2)blocked from availability on the Internet;
			 or
					(3)blocked from transmission via the Internet
			 into or within an Internet-restricting country.
					(b)CircumstancesThe circumstances referred to in subsection
			 (a) are that the United States business took the action under subsection
			 (a)—
					(1)at the request of, or by
			 reason of any other direct or indirect communication by, any foreign official
			 of an Internet-restricting country; or
					(2)in order to comply with a
			 policy or practice of restrictions on Internet freedom in an
			 Internet-restricting country.
					205.Protection of United
			 States-supported online contentA United States business that maintains an
			 Internet content hosting service may not conduct Internet jamming of a United
			 States-supported Web site or United States-supported content in an
			 Internet-restricting country.
			206.Penalties
				(a)Civil
			 penalties(1)(A)Any United States business that violates
			 section 202(a) shall be subject to a civil penalty of not more than $2,000,000
			 imposed in an action brought by the Attorney General.
						(B)Any officer, director, employee, or agent,
			 or stockholder of a United States business, who is acting on behalf of that
			 business concern and who violates section 202(a), shall be subject to a civil
			 penalty of not more $100,000 imposed in an action brought by the Attorney
			 General.
						(2)Any United States
			 business that violates section 201, 203, 204, or 205, or any officer, director,
			 employee, or agent, or stockholder of a United States business, who is acting
			 on behalf of that business concern and who violates section 201, 203, 204, or
			 205, shall be subject to a civil penalty of not more than $10,000 imposed in an
			 action brought by the Attorney General.
					(b)Criminal
			 penalties(1)(A)Any United States
			 business that willfully violates, or willfully attempts to violate, section
			 202(a) shall be fined not more than $2,000,000.
						(B)Any officer, director, employee, or agent,
			 or stockholder of a United States business, who is acting on behalf of that
			 business concern, and who willfully violates, or willfully attempts to violate,
			 section 202(a), shall be fined not more than $100,000, or imprisoned not more
			 than 5 years, or both.
						(2)(A)Any United States
			 business that willfully violates, or willfully attempts to violate, section
			 201, 203, 204, or 205 shall be fined not more than $10,000.
						(B)Any officer, director, employee, or agent,
			 or stockholder of a United States business, who is acting on behalf of that
			 business concern and who willfully violates, or willfully attempts to violate,
			 section 201, 203, 204, or 205, shall be fined not more than $10,000, or
			 imprisoned not more than 1 year, or both.
						(c)Payment of
			 finesWhenever a fine is
			 imposed under subsection (a) or (b) upon any officer, director, employee,
			 agent, or stockholder of a United States business, the fine may not be paid,
			 directly or indirectly, by the United States business.
				207.Presidential
			 waiver
				(a)In
			 generalSubject to subsection (b), the President may waive the
			 application of any of the provisions of sections 201 through 205 with respect
			 to a United States business or an Internet-restricting country, if the
			 President determines and so reports to the appropriate congressional committees
			 that—
					(1)the government of the
			 country has ceased the activities giving rise to the designation of the country
			 as an Internet-restricting country;
					(2)the exercise of such
			 waiver authority would further the purposes of this Act; or
					(3)the important national
			 interest of the United States requires the exercise of such waiver
			 authority.
					(b)Congressional
			 notificationNot later than the date of the exercise of a waiver
			 under subsection (a), the President shall notify the appropriate congressional
			 committees of the waiver or the intention to exercise the waiver, together with
			 a detailed justification for the waiver.
				IIIExport controls for
			 Internet-restricting countries
			301.Feasibility study on
			 establishment of export controlsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce, in consultation with the
			 Secretary of State, shall complete a feasibility study regarding the
			 development of export controls and export license requirements regarding the
			 export of any item subject to sections 730 through 774 of title 15, Code of
			 Federal Regulations (commonly known as the Export Administration
			 Regulations) to an end user in an Internet-restricting country for the
			 purpose, in whole or in part, of facilitating substantial restrictions on
			 Internet freedom.
			302.ReportNot later than 30 days after the end of the
			 180-day period described in section 301, the Secretary of Commerce, in
			 consultation with the Secretary of State, shall submit to the appropriate
			 congressional committees a report describing the actions taken to carry out
			 section 301.
			
	
		February 22, 2008
		 Committees on Energy
		  and Commerce and the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
